Per Curiam.
It was asserted upon the argument of this case that the practice of making returns upon appeals from the City Court of Rochester, Civil Branch, is in a deplorable condition. In making the order herein, the learned county judge took judicial notice of the clogged condition of the court owing to the delay in making such returns. In this case there has been a delay of nearly a year after the trial and decision of the issue by the City Court. The law requires the City Court judge to make and file a return *359within thirty days after the service of a notice of appeal. (See Justice Court Act, § 438; Rochester City Charter [Laws of 1907, chap. 755], § 522, added as § 524-a by Laws of 1920, chap. 434, renum. by Laws of 1921, chap. 525, as amd. by Laws of 1923, chap. 860.) The appellant is entirely justified in complaining about the delay. On the other hand, the respondent asserts that he has done all he could to secure a return on appeal, and that the failure to file the same is not his fault.
The condition disclosed is a serious one and reflects upon the administration of justice. Steps should immediately be taken to correct existing conditions and assure a prompt return on appeals from the City Court.
All concur. . Present — Hubbs, P. J., Clark, Davis, Sears and Taylor, JJ.
Order reversed, with ten dollars costs and disbursements, and appeal from judgment of City Court dismissed, unless the defendant shall cause the return on appeal to be filed in the County Court within thirty days after service of a copy of this order, in which event the order so appealed from is aflfirmed, without costs.